Case 1:19-cv-00487-JMS-KJM Document 48 Filed 03/27/20 Page 1 of 3     PageID #: 368




  CULPEPPER IP, LLLC
  Kerry S. Culpepper, Bar No. 9837
  75-170 Hualalai Road, Suite B204
  Kailua-Kona, Hawai’i 96740
  Telephone: (808) 464-4047
  Facsimile: (202) 204-5181
  E-Mail:     kculpepper@culpepperip.com

  Attorney for Plaintiff
  HB Productions, Inc.

                           UNITED STATES DISTRICT COURT

                            FOR THE DISTRICT OF HAWAII

   HB Productions, Inc.,                )   Case No.: 1:19-cv-487-JMS-KJM
                                        )   (Copyright)
                     Plaintiff,         )
      vs.                               )   PLAINTIFF’S SECOND RULE
                                        )   55(b)(1) MOTION FOR CLERK TO
   Muhammad Faizan,                     )   ENTER DEFAULT JUDGEMENT
                                        )   AGAINST DEFENDANT
                     Defendant.         )   MUHAMMAD FAIZAN;
                                        )   DECLARATION OF COUNSEL;
                                        )   BILL OF COSTS; PROPOSED
                                        )   ORDER
                                        )
                                        )
                                        )

         PLAINTIFF’S SECOND RULE 55(b)(1) MOTION FOR CLERK TO
     ENTER DEFAULT JUDGMENT AGAINST DEFENDANT MUHAMMAD
                             FAIZAN


  TO: CLERK OF THE COURT:

        Pursuant to Fed R. Civ. P. 55(b)(1), Plaintiff HB Productions, Inc.

  (“Plaintiff”) hereby moves for the Clerk of the Court to enter default judgment
  20-018B 19-487
Case 1:19-cv-00487-JMS-KJM Document 48 Filed 03/27/20 Page 2 of 3       PageID #: 369




  against Defendant Muhammad Faizan for the certain sum of $270,224.908 and costs

  of $4,410.98.

        Defendant Muhammad Faizan was served a copy of the First Amended

  Complaint (“FAC”) via airmail on Feb. 14, 2020 per Fed R. Civ. P. 5(b)(2)(C). See

  Certificate of Service [Doc. #41]. Defendant Muhammad Faizan was served a copy

  of the original Complaint on October 4, 2019. See Proof of Service [Doc. #14]; see

  also Supplemental Declaration of Muhammad Waqar [Doc. #21-2]. Service of the

  original Complaint was performed in accordance with the Hague Service

  Convention and the internal law or rule in Pakistan. See Affidavit of Muhammad

  Abeed Atiff [Doc. #14-1].

        Defendant Muhammad Faizan’s responsive pleading to the FAC was due on

  or before February 28, 2020 per Fed R. Civ. P. 15(a)(3). Entry of Default was

  entered against Defendant for having failed to appear or otherwise defend on March

  3, 2020 [Doc. #43].

        Plaintiff has attached an Affidavit of Counsel showing the amount due of

  $270,224.90 and that Defendant is not a minor nor an incompetent person.      The

  certain amount due is less than the amount that was pleaded in the FAC. See FAC

  at ¶141, pg. 33.




  20-018B 19-487
Case 1:19-cv-00487-JMS-KJM Document 48 Filed 03/27/20 Page 3 of 3         PageID #: 370




        For these reasons, Plaintiff request that the Clerk of the Court enter default

  judgment against Defendant Muhammad Faizan for the certain sum of $270,224.90.

  and costs of $4,410.98.



        DATED: Kailua-Kona, Hawaii, March 27, 2020.



                                  CULPEPPER IP, LLLC


                                  /s/ Kerry S. Culpepper
                                  Kerry S. Culpepper

                                  Attorney for Plaintiff




  20-018B 19-487
